DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 16-20, which depend from claim 13 where claim 13 is claiming “A queuing recommendation device, comprising at least one memory and at least one processor, wherein the memory stores computer executable instructions, and the processor is configured to execute the executable instructions” whereas claim 16-20 is claiming “The queuing recommendation method according to claim 13”. It is not clear if applicant is trying to claim a system or a method and makes the statement vague and unclear for one having ordinary skill in the art to understand what applicant is trying to claim.
Invitation to Participate in DSMER Pilot Program

Applicant has two choices with respect to this invitation: 
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form 
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  Claim(s) 1-6, 13-20 is/are directed to Abstract Idea such as an idea standing alone such as an instantiated concept, pan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper for example using measurement received from a mobile device, transmitting from the source relay node to a donor access node.  
The apparatus and the method claim 1 recites limitation, “acquiring image information of all queuing objects; acquiring position information of each of the queuing objects 
	The claim is then analyzed to determine whether it is directed to any judicial exception. The claim recites acquiring image information of all queuing objects;
acquiring position information of each of the queuing objects according to the image information; determining all effective queues according to the position information of the queuing objects, wherein each of the effective queues comprises at least one effective queuing object; determining position information of a tail of each of the effective queues; and taking position information of a tail of a queue comprising a least quantity of effective queuing objects among the effective queues as a recommendation result. The acquiring step and determining step for queuing object and then determining position information of the tail of each effective queues and then recommending the effective queue result as  recited in the claim is no more than an abstract idea i.e., mental process of estimating, etc. (Step 2A: Prong One Abstract Idea=Yes).
The claim is then analyzed if it requires an additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception – i.e., limitation that 
Next the claim as a whole is analyzed to determine if there are additional limitation recited in the claim such that the claim amount to significantly more than an abstract idea. The claim requires the additional limitation of a computer with the central processing unit, memory, a printer, an input and output terminal and a program. These generic computer components are claimed to perform the basic functions of storing, retrieving and processing data through the program that enables. In the current scenario, there are no additional elements that would amount to significantly more than the abstract idea. Therefore, the claim does not amount to significantly more than the abstract idea itself (Step 2B: No). Accordingly, the claim is not patent eligible. 
Further, dependent claims does not add any positive limitation or step that recite within the scope of the claim and does not carry patentable weight they are also rejected for the same reasons as independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107153819 A in view of Oya Pub. No. US 20190370976 A1

	Regarding Claim 1,  CN 107153819 A teaches a queuing recommendation method (Page 2 L 11-13, queue length detection method i.e., queuing recommendation method), comprising:
	acquiring image information of all queuing objects (Page 2 Line 15 Step S1, obtaining pedestrian queuing video to record the pedestrian video queuing i.e., acquiring image information where queuing objects are the pedestrian queue in the video);
	acquiring position information (Page 2 Line 16 Step S2 and Page 4 L 35i.e., detecting the pedestrain) of each of the queuing objects according to the 
	determining all effective queues according to the position information of the queuing objects (Page 5 L 11-15 Step S3, after detection of a pedestrian, based on characteristic line selecting lifting algorithm to continuously update the pedestrian image characteristic i.e., determining all effective queues, to tracking and locating the pedestrian i.e., according to the position information of the queuing objects i.e., in this case pedestrian), 
	wherein each of the effective queues comprises at least one effective queuing object (Step S3 and Page 5 L 11-15, detection of the pedestrian  in the effective queue i.e.,  detection of a pedestrian, based on characteristic line selecting lifting algorithm to continuously update the pedestrian image characteristic, to tracking and locating the pedestrian);
	determining position information of each of the effective queues (Page 8 L 1-5 and Step S6 and Fig. 7, The queue shape curve to calculate the distance between the actual length of the queue and the adjacent pedestrian, so as to calculate the number of people in the queue i.e., position information of a tail of each of the effective queues i.e., 
	taking position information of a tail of a queue (Page 8 L 1-5 and Step S6 and Fig. 7, the queue length L according to the distance d between adjacent human in length L and the queue of queue, calculating the number of people in the queue ) comprising a least quantity of effective queuing objects among the effective queues as a recommendation result (Page 3 L 31-33 and Page 8 L 27-28, when the queue length exceeds the predetermined number, sending out the pre-warning information to the client i.e., recommendation result, the client adjusts the queue queuing waiting problem i.e., a least quantity of effective queuing objects among the effective queues as a recommendation result).
	CN 107153819 A does not specifically teaches position information of a tail of each of the effective queues.
	However, in the same field of endeavor, Qya teaches If counting of people detected in all setting areas R has ended (YES), in step S706, the selection unit 306 determines which of the first queue area and the second queue area the tail end of the queue is located in i.e., position information of a tail of each of the effective queues (Para 36).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention with the method of CN 107153819 A in view of Oya so as to estimate the waiting time from a captured image of the queue (See Oya Para 2). 		
	Regarding Claim 13, it has been rejected for the same reasons as claim 1 and further teaches a queuing recommendation device (Page 3 L 28, situation monitoring device), comprising at least one memory and at least one processor, wherein the memory stores computer executable instructions (Page 3 L 28 situation monitoring device inherently should have a memory and a processor to compute and execute instruction).
	Regarding Claim 14,  CN 107153819 A teaches a terminal (Page 3 L 28, situation monitoring device), comprising camera (Page 2 L 15, pedestrian queuing video to record the pedestrian video queuing i.e., inherently situation monitoring device i.e., a terminal comprising a camera), a central processor  (Page 3 L 28 situation monitoring device inherently should have a memory and a processor to compute and execute instruction); 
	the camera is configured to collect images of queuing objects (Step S1 and Page 2 L 15); and 
	the queuing recommendation device is configured to perform queuing recommendation analysis on the images of the queuing objects (Step S2 and S3 and Page 2 L 16-18, after detecting the pedestrian, continuously updating the pedestrian image characteristic value based on characteristic line selecting lifting algorithm, for tracking the pedestrian location i.e., to perform queuing recommendation analysis on the images of the queuing objects) , and 
	transmit queuing recommendation data acquired to the central processor after queuing recommendation analysis (Page 3 L 31-33 and Page 8 L 27-28, when the queue length exceeds the predetermined number i.e., after queuing recommendation 
	CN 107153819 A does not specifically teaches wherein the queuing recommendation device is an integrated circuit, and the processor is a field-programmable gate array (FPGA) chip.
	However, Oya teaches that the present invention can also be realized by a circuit (for example, an ASIC) that implements one or more functions
	However, Examiner would like to take official notice as it is well known in the art of communication for the device to have an integrated circuit that include a processor i.e., field programmable gate array chip. The processing of the above flowcharts by the imaging device 120 is realized by the CPU 210 of the imaging device 120 executing the processing on the basis of a program stored in the ROM 211 i.e., the processor is a field-programmable gate array (FPGA) chip (Para 50). 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention with the method of CN 107153819 A in view of Oya so as to estimate the waiting time from a captured image of the queue (See Oya Para 2).
	Regarding Claim 15, it has been rejected for the same reasons as claim 1.

Allowable Subject Matter
Claims 2-4, 6, 16-18, 20 in combination of claim 5 or 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the determining the position information of the tail of each of the effective queues comprises:
determining whether other queuing objects exist within an effective queuing distance threshold from a determined effective queuing object in the effective queue;
determining a queuing object with a shortest distance the determined effective queuing object as a next effective queuing object in response to that the other queuing objects exist within the effective queuing distance threshold from the determined effective queuing object in the effective queue; taking a direction of a connection line between the determined effective queuing object and the next effective queuing object as a predicted queue direction; and determining the determined effective queuing object as a queuing object of a tail of the effective queue in response to that no other queuing object exists within an effective queuing distance threshold from a determined effective queuing object in an effective queue; and wherein the determining all the effective queues according to the position information of the queuing object comprises: determine queuing objects in the effective queue of which respective heights are not greater than a height threshold and other queuing objects in the effective queue of which respective heights are greater than the height threshold; determine a queuing object in the queuing objects and a queuing object in the other queuing objects with a shortest distance from the queuing object in the queuing objects as one . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. Pub. No. US 20190392572 A1 - METHOD AND APPARATUS FOR ACQUIRING QUEUING INFORMATION, AND COMPUTER -READABLE STORAGE MEDIUM THEREOF
Yu et al. Pub. No. US 20170039431 A1 - VIDEO MONITORING METHOD, VIDEO MONITORING APPARATUS AND VIDEO MONITORING SYSTEM
Gyger et al. Pub. No. US 20160224845 A1 - METHOD FOR ANALYSING THE SPATIAL EXTENT OF FREE QUEUES
Bulan et al. Pub. No. US 20150310624 A1 - METHOD AND SYSTEM FOR PARTIAL OCCLUSION HANDLING IN VEHICLE TRACKING USING DEFORMABLE PARTS MODEL
Schlattmann et al. Pub. No. US 20150169954 A1 - IMAGE PROCESSING TO DERIVE MOVEMENT CHARACTERISTICS FOR A PLURALITY OF QUEUE OBJECTS
Hogg et al. Pub. No. US 20150127401 A1 - System and Method for Indicating Queue Characteristics of Electronic Terminals
A new Algorithm for Controlling the Mean Queue Length in a Buffer with Time Varying Arrival Rate – 2009
Real-Time Queue Length Detection with Roadside LiDAR Data – 2020

Fairness-Driven Queue Management: A Survey and Taxonomy -2016
IP.com On Queuing, Marking, and Dropping (RFC7806) - 2016

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647